Exhibit 10.25

      Monarch Alternative Capital LP   Glenview Capital Management, LLC 535
Madison Avenue   767 Fifth Avenue New York, NY 10022   New York, NY 10153

July 28, 2008
COMMITMENT LETTER
$75 MILLION SENIOR SECURED CREDIT FACILITY
Haights Cross Operating Company
c/o Haights Cross Communications, Inc.
10 New King Street, Suite 102
White Plains, NY 10604
Attention: Paul J. Crecca, President and Chief Executive Officer
Ladies and Gentlemen:
     In accordance with our recent discussions, this letter, including
Attachment A attached hereto (the “Commitment Letter”), sets forth the terms and
conditions pursuant to which Monarch Alternative Capital LP (acting individually
or through one or more of its affiliates or through one or more investment funds
for which it acts as investment advisor) (“Monarch”) and Glenview Capital
Management, LLC (acting individually or through one or more of its affiliates or
one or more investment funds for which it acts as investment advisor)
(“Glenview”) (each a “Lender” and collectively, the “Lenders”) are pleased to
advise you of their several commitments to provide $75 million (the “Facility
Amount”) of senior secured loans (the “Facility”) to Haights Cross Operating
Company (the “Company” or “you”) to refinance the Company’s existing senior
secured term loan indebtedness that matures on August 20, 2008 (the
“Transaction”).
Commitment
     Monarch is pleased to advise you of its commitment to provide 50% of the
amount of the Facility and Glenview is pleased to advise you of its commitment
to provide 50% of the amount of the Facility. The obligations of each Lender are
several and not joint. No Lender shall be responsible for the failure of any
other Lender to make a Term Loan (as defined in Attachment A hereto) or payment
required under this Commitment Letter. It is agreed that an entity appointed by
the Lenders under the Facility will act as the sole and exclusive administrative
and collateral agent and the Lenders will act as lead arrangers and syndication
agents for the Facility and will perform the duties and exercise the authority
customarily performed and exercised by them in such role. You agree that no
other agents, co-agents, arrangers or book runners will be appointed, and no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter) will be paid in connection with the
Facility unless you and we shall so agree. The funding of the Facility shall be
a date on or before August 15, 2008 or a date mutually agreed upon between you
and us, but in any event shall not occur until all the conditions precedent set
forth herein and in Exhibit A have been satisfied or waived by the Lenders in
their sole discretion.

 



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein, prior to the Closing Date you may arrange
to have other financial institutions commit to provide financing in lieu of the
Facility (the “Alternative Term Loan Facility”). Your prior written notice (the
“Alternative Term Loan Facility Election Notice”) to us of your election to
proceed with such other financial institutions in accordance with this paragraph
shall result in the termination of the commitments of each Lender hereunder to
provide the Facility.
Conditions Precedent
     The commitment of each Lender to fund the Facility is subject only to the
following conditions: (i) the satisfaction of the conditions precedent set forth
in Attachment A (including the negotiation, execution and delivery of definitive
documentation with respect to the Facility reflecting, among other things, the
terms and conditions in this Commitment Letter), in a manner reasonably
acceptable to each Lender, and (ii) the existence of no circumstance in which
any covenant or agreement in this Commitment Letter is not complied with in any
material respect or in which any representation or warranty made by you in this
Commitment Letter is not true and correct in any material respect (in each case,
as of the date such representation or warranty was made or deemed to be made).
     You and we each agree to diligently pursue outstanding due diligence items
and negotiate in good faith to finalize loan documentation required for the
Facility that is consistent with the terms hereof following the execution and
delivery of this Commitment Letter. Matters not covered or made clear herein or
in Attachment A are subject to mutual written agreement of the parties.
Costs, Fees and Expenses
     In consideration of this commitment and recognizing that, in connection
herewith, the Lenders are incurring costs and expenses (including, without
limitation, reasonable and documented fees and disbursements of counsel, filing
and recording fees, costs and expenses of due diligence, syndication,
transportation, duplication, messenger, appraisal, audit, and consultant costs
and expenses), you hereby agree to pay or reimburse the Lenders for all such
reasonable and documented out-of-pocket costs and expenses (collectively,
“Expenses”) upon the earlier to occur of: (i) the Closing Date (as defined in
Attachment A hereto) and (ii) on demand after the termination of this Commitment
Letter; provided that the Expenses shall not be payable to any Lender if such
Lender shall not have funded its commitment under this Commitment Letter in
breach of its obligations to so fund. In view of the imminence of the Closing
Date, you hereby authorize Lenders’ counsel to commence drafting and preparation
of the material Credit Documentation (as defined in Attachment A hereto) and
confirm that you will reimburse Lenders’ counsel for all Expenses in connection
therewith. You also agree to pay to the Lenders all Expenses of the Lenders
(including, without limitation, reasonable fees and disbursements of counsel)
incurred in connection with the enforcement of any of its respective rights and
remedies hereunder, in each case, following demand therefor from a Lender.
Concurrently with your acceptance of this Commitment Letter, you also agree to
pay the fees set forth on Annex A to Attachment A and a non-refundable
commitment fee of $750,000 (the “Fee”) to each Lender. You agree that, once
paid, all of the foregoing fees and expenses or any part thereof shall not be
refundable under any circumstances, regardless of whether the Transaction is
consummated, and shall not be creditable against any other amount payable in
connection herewith or otherwise. Notwithstanding anything herein contained to
the contrary, at all times prior to the Closing Date, you shall not be required
to pay the Expenses of any Lender not an original signatory hereto, and, in any
event, shall not be required to pay for more than one counsel (except for fees
and expenses of local counsel retained by the Lenders from time to time in
connection with perfecting the liens granted pursuant to the Credit
Documentation) for the Lenders as a group. In the event of any Lender’s failure
to fund its commitment under this Commitment Letter in breach of its obligation
to so fund, nothing herein shall prevent the Company from seeking a refund of
any Expenses, the Fee and other such amounts previously paid to the Lenders.
Expenses associated with

2



--------------------------------------------------------------------------------



 



any syndication process are further subject to the additional restrictions set
forth in the paragraph entitled “Syndication” set forth below.
Confidentiality
     This Commitment Letter is for your confidential use only and that neither
their existence nor the terms hereof will be disclosed by you to any person
(other than to your officers, directors, shareholders, employees, accountants,
attorneys and other advisors, in each case, on a “need-to-know” basis in
connection with the Transaction and on a confidential basis) until accepted by
you as provided herein.
     Each Lender agrees that the contents of this Commitment Letter will not be
disclosed to any person prior to the time the Company discloses the same;
provided however, each Lender may disclose the contents and the terms hereof
(A) to our officers, directors, shareholders, employees, accountants, attorneys
and other advisors, in each case, on a “need-to-know” basis in connection with
the Transaction and on a confidential basis (collectively, the “Advisors”),
(B) pursuant to the order of any court, legislative body or administrative
agency or in any pending legal, regulatory or administrative proceeding, or
otherwise as required by applicable law, regulation or legal process, (C) from
and after the Syndication Commencement Date (as defined below), to potential and
actual assignees or participants and their respective Advisors, or (D) at such
time as its counsel advises that disclosure is required under applicable law.
Arm’s-Length Transaction
     In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree that: (i) the Facility is an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and the Lenders, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transaction contemplated by this Commitment Letter; (ii) in connection with the
process leading to such transaction, the Lenders are and have been acting solely
as principals and are not the financial advisors or fiduciaries for you or any
of your subsidiaries or affiliates, stockholders, creditors or employees or any
other party; (iii) neither of the Lenders has assumed nor will either Lender
assume an advisory or fiduciary responsibility in your or your subsidiaries’ or
affiliates’ favor with respect to the Transaction contemplated hereby or the
process leading thereto and neither of the Lenders has any obligation to you or
your subsidiaries or affiliates with respect to the Transaction contemplated
hereby except those obligations expressly set forth in this Commitment Letter
and the definitive loan documentation; (iv) the Lenders and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and your subsidiaries and affiliates and the
Lenders have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Lenders have not
provided any legal, accounting, regulatory or tax advice with respect to the
Transaction contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You specifically acknowledge that each Lender or one of its
affiliates is a shareholder of the Company and that notwithstanding the
foregoing, each Lender may act solely as an arms-length creditor in connection
herewith and that a designee of each Lender serves on the Company’s board of
directors. You hereby waive and release, to the fullest extent permitted by law,
any claims that you may have against the Lenders with respect to any breach or
alleged breach of fiduciary duty in connection with their participation in the
transactions contemplated by this Commitment Letter or the enforcement of their
rights provided for herein.

3



--------------------------------------------------------------------------------



 



Information
     You hereby represent and covenant that: (i) all information (other than
Projections, estimates and information of a general industry or economic
nature), provided to the Lenders by the Company and any of its representatives
in connection with the Transaction contemplated herein (the “Information”), is
or will be complete and correct in all material respects and does not or will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which such statements are made, not misleading as of the
date provided or deemed to be provided to Lenders, and (ii) all written
financial information and projections, (“Projections”) made available to Lenders
by you or your representatives in connection with the Transaction have been or
will be prepared in good faith based upon assumptions believed to be reasonable
at the time when made or deemed to be made. In issuing this Commitment Letter,
the Lenders are relying on the accuracy of the Information and, in arranging and
syndicating the Facility in accordance with this Commitment Letter, the Lenders
may use and rely on the Information, without independent verification thereof.
You agree to supplement the Information and any Projections previously or
subsequently provided as is needed to reflect any material change with respect
to such Information or Projections, and you agree to promptly notify us of any
changes in circumstances that call into question the continued reasonableness of
any material assumption underlying any Projections previously furnished by or on
behalf of the Company.
Syndication
     Following the first to occur of (i) the date upon which you inform the
Lenders in writing of your waiver of your right to pursue an Alternative Term
Loan Facility, and (ii) on and after the Closing Date (item (i) or (ii),
whichever occurs first, the “Syndication Commencement Date”), the Lenders may
syndicate the Facility to additional lenders (provided that the additional
lenders are not identified in a list agreed upon between you and us) identified
by Lenders with a corresponding reduction in the Lenders’ share of the Facility.
Subject to the timing restrictions above and other restrictions set forth in
this paragraph, the Lenders will manage all aspects of any syndication,
including the selection of potential lenders, the timing of all offers to
potential lenders, the acceptance of commitments, the amount offered and the
compensation provided. However, completion of the syndication in whole or in
part is not a condition precedent to closing and is not a condition to either
Lender’s commitment. Until the Closing Date, the obligations of the Lenders
signatory to this Commitment Letter shall remain unchanged, such Lenders shall
remain solely responsible for the performance thereof and the funding of their
respective commitments hereunder, and all parties hereto shall continue to deal
solely and directly with the Lenders signatory hereto in connection with the
Transaction. Any agreement pursuant to which any Lender shall sell or assign
part of its commitment shall provide that such Lender shall retain the sole
right and responsibility to exercise such Lender’s rights and enforce its
obligations hereunder.
     You agree to take such commercially reasonable actions as the Lenders may
reasonably request from time to time, after the occurrence of the Syndication
Commencement Date, to assist the Lenders in forming a syndicate, including,
without limitation, (i) using reasonable efforts to make senior management,
representatives and advisors of the Company available to prepare for and
participate in rating agency meetings, lender meetings and other communications
with potential lenders at such times and places as the Lenders may reasonably
request, (ii) assisting in the preparation of information memoranda for the
Facility and other marketing materials to be used in connection with the
syndication thereof, including causing such information memoranda to conform to
market standards as reasonably determined by the Lenders, (iii) using your
commercially reasonable efforts to ensure that the syndication efforts of the
Lenders benefit materially from the existing lending and other financial
relationships of the Company and its subsidiaries, and (iv) promptly providing
and causing your advisors to provide the Lenders with all information reasonably
deemed necessary by the Lenders to successfully complete the

4



--------------------------------------------------------------------------------



 



syndication of the Facility. Notwithstanding anything herein to the contrary, in
no event shall you be obligated to reimburse Lenders for any reasonable and
documented expenses associated with any syndication efforts unless: (x) such
expenses are incurred from or after the Syndication Commencement Date, (y) such
expenses fall within one of the categories (i) through (iv) set forth above, and
(z) in any event, such expenses do not exceed $50,000 in the aggregate at any
time.
     At the Lenders’ request, you agree to prepare versions of the information
memoranda and other marketing materials to be used in connection with the
syndication that do not contain material non-public information concerning the
Company, its affiliates or their securities. In addition, you agree that if
requested by the Lenders to facilitate syndication, no information,
documentation or other data disseminated to prospective lenders in connection
with the syndication of the Facility, whether through an Internet website
(including, without limitation, an IntraLinks work-space), electronically, in
presentations at meetings or otherwise, will contain any material non-public
information concerning the Company, its affiliates or their securities unless
specifically labeled “Private — Contains Non-Public Information”. The Lenders
acknowledge that the Company’s existing IntraLinks website does contain material
non-public information not so labeled.
     To ensure an orderly and effective syndication of the Facility, you agree
that, other than in connection with an Alternative Term Loan Facility, from the
date hereof until the earlier of the termination of the syndication as
determined by the Lenders and 90 days following the date of initial funding
under the Facility, you will not, and will not permit any of your affiliates to,
syndicate or issue, attempt to syndicate or issue, announce or authorize the
announcement of the syndication or issuance of, or engage in discussions
concerning the syndication or issuance of, any debt facility, or debt or
preferred equity security of the Company or any of its subsidiaries (other than
the indebtedness contemplated hereby), including any renewals or refinancings of
any existing debt facility, without the prior written consent of the Lenders, in
each case, if such actions could, in the judgment of the Lenders, be expected to
interfere with the syndication of the Facility.
     Your agreements under this section shall continue and survive until the
completion of a successful syndication of the Facility (as determined by the
Lenders) notwithstanding the closing of the Facility.
Indemnification
     You agree to indemnify and hold harmless the Lenders, and each of their
respective affiliates or investment funds for which it acts as investment
advisor and each of their respective affiliates’ respective officers, directors,
partners, shareholders, trustees, controlling persons, employees, agents,
advisors, attorneys and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented fees and disbursements
of counsel), that may be incurred by or awarded against any Indemnified Party,
in each case arising out of or in connection with or relating to this Commitment
Letter or the Transaction contemplated hereby, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Party is a party thereto (except for any of the
foregoing that are solely among Indemnified Parties), and you shall reimburse
each Indemnified Party upon demand for all legal and other reasonable and
documented expenses incurred by it in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including, without limitation, in
connection with the enforcement of the indemnification obligations set forth
herein), irrespective of whether the Transaction contemplated hereby is
consummated, except to the extent such claim, damage, loss, liability, or
expense is found in a final non-appealable judgment by a

5



--------------------------------------------------------------------------------



 



court of competent jurisdiction to have resulted solely from such Indemnified
Party’s gross negligence, willful misconduct or bad faith.
     You agree that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Company for or in
connection with the Transaction contemplated hereby, except to the extent such
liability is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted solely from such Indemnified Party’s gross
negligence, willful misconduct, bad faith or breach of its contractual
obligations under this Commitment Letter. In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages. You further agree that, without the
prior written consent of the Lenders, you will not enter into any settlement of
any lawsuit, claim or other proceeding arising out of this Commitment Letter or
the Transaction contemplated hereby unless such settlement (i) includes an
explicit and unconditional release from the party bringing such lawsuit, claim
or other proceeding of all Indemnified Parties and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of any Indemnified Party. No Indemnified Party shall be liable for any
damages arising from the use by unauthorized persons of any information made
available to the Lenders by you or any of your representatives through
electronic, telecommunications or other information transmission systems that is
intercepted by such persons, except to the extent such interception is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
bad faith.
Governing Law, Etc.
     This Commitment Letter shall be governed by, and construed in accordance
with, the law of the State of New York. Each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and/or state courts
located within the City of New York. The parties hereto hereby waive, to the
fullest extent permitted by applicable law, any objection that they may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to the provisions of this Commitment Letter brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. This Commitment Letter
sets forth the entire agreement between the parties with respect to the matters
addressed herein and supersedes all prior communications, written or oral, with
respect hereto. This Commitment Letter may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, taken together, shall constitute one and the same letter.
Delivery of an executed counterpart of a signature page to this letter by fax
shall be as effective as delivery of a manually executed counterpart of this
letter. This Commitment Letter is not assignable by you without our prior
written consent. This Commitment Letter is intended to be solely for the benefit
of the parties hereto, the Indemnified Parties, and their respective successors
and assigns. Nothing herein, express or implied, is intended to or shall confer
upon any other third party any legal or equitable right, benefit, standing or
remedy of any nature whatsoever under or by reason of this Commitment Letter.
     The Lenders hereby notify you that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56 (signed into law October 25, 2001), as
amended (the “Patriot Act”), they may be required to obtain, verify and record
information that identifies the Company, which information includes its name,
address and tax identification number and other information regarding it that
will allow the Lenders to identify it in accordance with the Patriot Act. You
agree to provide the Lenders with all documentation and other information
required by bank regulatory authorities under the Patriot Act and any other
“know your customer” and anti-money laundering rules and regulations.

6



--------------------------------------------------------------------------------



 



Waiver of Jury Trial
     Each party hereto irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this letter or the Transaction
contemplated by this letter or the actions of the Lenders or any of its
affiliates in the negotiation, performance, or enforcement of this Commitment
Letter.
[Remainder of the Page Intentionally Left Blank]

7



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the provisions hereof by signing the
enclosed copy of this letter and returning it, together with the Fee (wiring
instructions attached), to us at or before 5:00 PM (Eastern Time) on or before
July 29, 2008. If you elect to deliver this letter by fax, please arrange for
the executed original to follow by next-day courier. All respective commitments
and undertakings of the Lenders under this Commitment Letter will expire at 5:00
PM (Eastern Time) on July 29, 2008, unless you execute and return to us this
Commitment Letter at or prior to such time. Thereafter, all accepted commitments
and undertakings of the Lenders will expire on the earliest to occur of (i) your
issuance of an Alternative Term Loan Facility Election Notice, (ii) August 15,
2008, unless the Closing Date occurs on or prior thereto or unless otherwise
agreed by the parties hereto, and (iii) the consummation of the Transaction or
any component thereof without the use of the Facility or unless otherwise agreed
to by the parties hereto in writing. In addition, all accepted commitments and
undertakings of the Lenders hereunder may be terminated by the Lenders if you
fail to perform your obligations hereunder on a timely basis. The provisions of
this Commitment Letter regarding Costs and Expenses, Confidentiality, Indemnity,
Governing Law, etc., and Waiver of Jury Trial as relating solely to this
Commitment Letter shall remain in full force and effect regardless of whether
any definitive documentation for the Facility shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any commitment
or undertaking of the Lenders hereunder; provided, that on and after the Closing
Date, the “Indemnity” contained herein shall be superseded by any
indemnification set forth in the Credit Documentation. In addition, the
provisions of this Commitment Letter regarding Syndication shall survive the
execution and delivery of any definitive documentation for the Facility. Except
as provided in the preceding sentence, your obligations hereunder shall
automatically terminate and be superseded by the provisions of the definitive
loan documentation upon the initial funding thereunder and the payment of all
amounts owing at such time hereunder.

                  Very truly yours,    
 
                MONARCH ALTERNATIVE CAPITAL LP    
 
           
 
           
 
  By:   /s/ Michael A. Weinstock    
 
           
 
           
 
  Title:   Managing Principal    
 
           
 
           
 
           
 
                GLENVIEW CAPITAL MANAGEMENT LLC    
 
           
 
           
 
  By:   /s/ Mark Horowitz    
 
           
 
           
 
  Title:   Chief Operating Officer and General Counsel    
 
           

8



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO     this 28th day of July, 2008    
 
        HAIGHTS CROSS OPERATING COMPANY    
 
       
 
       
By:
  /s/ Eugene Davis    
 
       
Name:
  Eugene Davis    
Title:
  Chairman of the Board of Directors    

9



--------------------------------------------------------------------------------



 



ATTACHMENT A TO COMMITMENT LETTER
SUMMARY OF TERMS AND CONDITIONS
OF THE SENIOR SECURED CREDIT FACILITY
          Set forth below is a summary of the principal terms and conditions of
the senior secured credit facility and the documentation related thereto.
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the commitment letter to which this summary of terms and conditions is
attached and of which it forms a part (the “Commitment Letter”).

         
I.
  Parties    
 
       
 
  Borrower   Haights Cross Operating Company, a Delaware corporation (the
“Company” or the “Borrower”).
 
       
 
  Guarantors   Haights Cross Communications, Inc. (the “Parent”) and all of the
Borrower’s direct and indirect subsidiaries (the “Guarantors”; the Borrower and
the Guarantors, collectively, the “Credit Parties”).
 
       
 
  Agent   TBD by the Lenders (in such capacity, the “Agent”).
 
       
 
  Lenders   Monarch Alternative Capital LP and Glenview Capital, one or more of
their respective affiliates or one or more investment funds for which it acts as
investment advisor, and other lenders designated by Agent (collectively, the
“Lenders”). For avoidance of doubt, the term “Lenders” set forth in this
Attachment A shall not expand, and shall not be deemed to expand, the scope of
the parties entitled to expense and fee reimbursemen t and indemnity protection
set forth in the Commitment Letter.
 
       
II.
  Facility   A term loan facility (the “Term Loan Facility”) in an aggregate
principal amount equal to $75 million (the loans thereunder, the “Term Loan”).
The Term Loan shall be repayable in quarterly principal installments of $187,500
each, continuing until and including December 31, 2010 (the “Term Loan Maturity
Date”) on which date the unpaid balance of the Term Loan Facility and any
accrued interest w ould be due and payable in full.
 
       
 
  Availability   The Term Loan shall be made in a single drawing on the Closing
Date.
 
       
 
  Issue Price   98% 
 
       
III.
  Certain Payment Provisions    
 
       
 
  Interest Rates and Prepayment Fees   As set forth on Annex A.

10



--------------------------------------------------------------------------------



 



         
 
  Optional Prepayments and Commitment Reductions   The Borrower may prepay the
Term Loans, in whole or in part, at any time or from time to time, subject to
payment of the Prepayment Premiums set forth on Annex A.
 
       
 
  Mandatory Prepayments   An amount equal to (i) 100% of the net cash proceeds
received by Borrower or any of its respective subsidiaries from the issuance of
indebtedness after the Closing Date, other than agreed on customary exceptions
for certain indebtedness permitted to be incurred under the Credit Documentation
(as defined below) (ii) 100% of the net cash proceeds received from the sale or
other disposition of all or any part of the assets of the Borrower or any of
their respective subsidiaries after the Closing Date (other than sales of
inventory in the ordinary course of business), subject to agreed on customary
reinvestment rights and exceptions, (iii) 100% of all casualty and condemnation
proceeds received by the Borrower or any of their respective subsidiaries after
the Closing Date, subject to agreed on customary reinvestment rights and
exceptions, (iv) 100% of the net cash proceeds from the issuance of equity
securities by the Borrower or any of their respective subsidiaries (other than
any such issuance to the Borrower or any such subsidiaries and other items to be
agreed in the Credit Documentation); (v) 75% of excess cash flow (as defined in
the Credit Documentation) of the Borrower and its respective subsidiaries, and
(vi) 100% of all tax refunds and other extraordinary receipts (as defined in the
Credit Documentation) received by the Borrower or any of its respective
subsidiaries after the Closing Date, subject to agreed on customary exceptions.
Application of such mandatory prepayments shall be as set forth in the Credit
Documentation (as defined below).
 
       
IV.
  Collateral   The obligations of each Credit Party in respect of the Facility
(including, without limitation, any exposure of a Lender in respect of hedging
transactions incurred on behalf of any Credit Party) will be secured by a first
priority perfected pledge of and lien upon (i) all notes (subject to agreed upon
minimum thresholds) owned by the Credit Parties, (ii) all voting stock owned by
the Credit Parties in existing or future domestic subsidiaries and not more than
66% of the voting stock of their respective first tier foreign subsidiaries,
(iii) accounts receivable and inventory and certain books and intangibles (other
than intellectual property) relating thereto and products and proceeds thereof,
and (iv) substantially all other personal property assets owned by the Credit
Parties except leasehold interests, immaterial

11



--------------------------------------------------------------------------------



 



         
 
      owned and real property, vehicles and other assets agreed to by the Agent
where the cost of pledging is excessive in relation to the value of the
collateral to the Lenders (subject to agreed upon minimum thresholds and
customary exclusions) including, all material owned real property and certain
mortgageable leasehold interests to be agreed upon (collectively, the assets
specified in (i), (ii) (iii) and (iv) are referred to herein as the
“Collateral”).
 
       
 
      The pledges, liens and security interests of the Lenders shall be subject
to customary permitted liens to be specified in the Credit Documentation.
 
       
V.
  Use of Proceeds   The proceeds of the Term Loan shall be in repayment of the
Borrower’s existing senior term loan indebtedness under that certain Term Loan
Agreement dated as of August 20, 2003 among Haights Cross Operating Company, as
Borrower, the several lenders party thereto, and Bear Stearns Corporate Lending
Inc., (“Bear Stearns”) as Administrative Agent (the “Term Loan Agreement”).
 
       
VI.
  Certain Conditions   The availability of the Facility is subject to the
satisfaction or written waiver of conditions that are customary for the Agent’s
loans of this type, including the following (the date of such satisfaction of
all such conditions, the “Closing Date”):
 
       
 
      (a) evidence satisfactory to the Agent that all indebtedness outstanding
under the Term Loan Agreement has been previously or concurrently paid off with
proceeds of this Facility;
 
       
 
      (b) evidence satisfactory to the Agent that all indebtedness outstanding
under the Borrower’s Term Loan Agreement dated as of December 10, 2004 among the
Borrower, the several lenders party thereto and Bear Stearns, as administrative
agent, has been previously or concurrently paid off;
 
       
 
      (c) no circumstance shall have occurred since the date hereof, which
(i) has had, or could reasonably be expected to have, a material adverse effect
on or change in the condition (financial or otherwise), business, results of
operation, assets or liabilities of the Company and its subsidiaries taken as a
whole, or (ii) calls into question in any material respect the Projections
previously supplied to the Agent or any of the material assumptions on which
such Projections were prepared (either (i) or

12



--------------------------------------------------------------------------------



 



         
 
      (ii), a “MAC”);
 
       
 
      (d) there shall not be any pending or written threat of litigation or
other proceedings (private or governmental) with respect to the Transaction
contemplated by the Commitment Letter which, if adversely decided, could
reasonably be expected to result in a MAC, and there shall not be any order or
injunction binding on the Credit Parties interfering with their complying with
their obligations under the Credit Documentation in any material respect, and
the Credit Parties and the Transaction contemplated by the Commitment Letter
shall be in compliance, in all material respects, with all applicable foreign
and federal, state and local laws and regulations, including all applicable
environmental laws and regulations;
 
       
 
      (e) the Agent shall have a valid and perfected first priority liens and
security interests in the Collateral (with certain customary post-closing
exceptions to be agreed and subject to permitted liens), all filings,
recordations and searches (including a recent lien, tax lien, judgment and
litigation search in each relevant jurisdiction with respect to each Credit
Party, which search shall have revealed no liens on the assets of such Credit
Party except for liens permitted by the Credit Documentation or liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Agent) reasonably necessary in connection with the
Collateral shall have been duly made, and all filing and recording fees and
taxes shall have been duly paid, including in each case under, and as required
by, all applicable laws;
 
       
 
      (f) each of the Credit Parties shall have provided the documentation and
other information to the Agent and the Lenders that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act;
 
       
 
      (g) the Credit Parties shall have executed and delivered definitive
documentation with respect to the Facility consistent with the terms hereof (the
“Credit Documentation”), that is reasonably satisfactory to the Agent and
Lenders;
 
       
 
      (h) all material governmental and third party approvals (including, with
certain post-closing exceptions to be agreed, landlords’ and other consents) and
consents including regulatory approvals necessary or, in the

13



--------------------------------------------------------------------------------



 



         
 
      reasonable discretion of Agent, advisable in connection with the
Transaction shall have been obtained and be in full force and effect, without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transaction;
 
       
 
      (i) the Agent shall have received such legal opinions, documents and such
other instruments as are customary for Transaction of this type or as it may
reasonably request;
 
       
 
      (j) the Agent shall have received a customary solvency certificate from
the chief financial officer of the Borrower as to the solvency of the Borrower
and its subsidiaries (on a consolidated basis) after giving effect to the
transactions contemplated hereby;
 
       
 
      (k) all reasonable and documented fees and expenses (including fees and
expenses of counsel) required to be paid to the Agent and the Lenders on or
before the Closing Date shall have been paid, provided that Borrower shall not
be required to pay for more than one outside counsel for the Lenders unless an
actual conflict of interest exists (except for fees and expenses of local
counsel retained by the Lenders from time to time in connection with perfecting
the liens granted by the Credit Parties pursuant to the Credit Documentation);
 
       
 
      (l) all representations and warranties in the Credit Documentation
(including, without limitation, the material adverse change and litigation
representations) shall be true and correct on the Closing Date in all material
respects (to the extent not otherwise qualified by materiality) other than those
which specifically relate to an earlier date; and
 
       
 
      (m) there shall be no default or event of default in existence at the time
of, or after giving effect to the making of, the Term Loan.

14



--------------------------------------------------------------------------------



 



         
VII.
  Certain Documentation Matters   The Credit Documentation will contain
representations, warranties, affirmative and negative covenants, and events of
default relating to the Credit Parties and their subsidiaries consistent with
this summary of terms and conditions and other customary terms reasonably deemed
appropriate by the Agent and Lenders (subject to exceptions and carve-outs to be
agreed upon), including, without limitation:
 
       
 
  Representations and Warranties   Customary for transactions of this type,
including financial condition, no change, corporate existence; compliance with
law, power; authorization; enforceable obligations, no contractual or legal bar,
litigation, no default, ownership of property; liens, intellectual property,
taxes, federal regulations, labor matters, ERISA, Investment Company Act; other
regulations, subsidiaries, use of proceeds, environmental matters, accuracy of
information, security documents, solvency, Regulation H, terrorism laws, no
restricted junior payments, material contracts and certain documents and
financial assistance.
 
       
 
  Affirmative Covenants   Customary for transactions of this type, including
delivery of financial statements, budgets and other reports; maintenance of
existence; payment of taxes and claims; maintenance of properties; maintenance
of insurance; maintenance of books and records; right of the Agent and the
Lenders to inspect books and records; participation in meetings with the Agent
and the Lenders; compliance with laws; environmental reporting and compliance;
joinder of new subsidiaries; mortgages on after-acquired material real estate
assets; interest rate protection; further assurances; non-consolidation;
establishment of satisfactory cash management systems; conduct of business;
notice of defaults, material litigation and other material events; and use of
proceeds.
 
       
 
  Negative Covenants   Customary for transactions of this type, including
limitations on: incurrence of indebtedness (including restrictions on the
incurrence of secured indebtedness) and hedging arrangements; incurrence of
liens and further negative pledges; dividends (other than, in the absence of a
default, dividends to the Parent for regularly scheduled debt service of the
Parent’s existing indebtedness), stock repurchases and redemptions; investments;
mergers, liquidations, dissolutions and other fundamental changes; disposal of
subsidiary interests; sale and leaseback transactions; transactions with
shareholders and affiliates; changes to line of business; amendments or waivers
with respect to other indebtedness; changes in fiscal year; modifications,

15



--------------------------------------------------------------------------------



 



         
 
      amendments or waivers of the terms of organizational documents or material
contracts in any manner materially adverse to the Lenders; establishment of
deposit accounts other than blocked accounts for which the Agent has “springing”
control; prepayments of indebtedness; and issuance of disqualified capital
stock.
 
       
 
  Financial Covenants   Maximum Total Leverage Ratio and Minimum Interest
Coverage Ratio, to be tested on a cumulative basis monthly beginning two full
months after the Closing Date for the first year after the Closing Date and on a
quarterly basis thereafter. EBITDA to be computed by including amortization of
capitalized pre-publication costs, based on 115% of the Projections. Maintenance
of minimum Unrestricted Cash and Cash Equivalents of $15 million.
 
       
 
  Events of Default   The Credit Documentation shall contain customary events of
default (subject to materiality thresholds and grace periods customary for
credit facilities of this type) including, without limitation, the following:
nonpayment; cross defaults; breach of certain covenants; breach of
representations; other defaults under Credit Documentation; certain material
contracts; bankruptcy and insolvency events; material judgments; dissolution;
ERISA events; change of control; and invalidity of guarantees and security
documents. There shall not be a MAC event of default.
 
       
VIII.
  Miscellaneous    
 
       
 
  Requisite Lenders   Lenders holding at least a majority of the total Loans and
commitments under the Facility, with certain amendments requiring the consent of
Lenders holding a greater percentage (or all) of the total Loans and commitments
under the Facility and amendments prior to completion of the primary syndication
of the Facility (as determined by the Agent) also requiring the consent of the
Agent.
 
       
 
  Assignments and Participations   The Credit Documentation shall provide that
any Lender shall be permitted to assign its rights and obligations under the
Facility, or any part thereof, to any person or entity without the consent of
the Credit Parties. Each Lender shall be permitted to grant participations in
such rights and obligations, or any part thereof, to any person or entity
without the consent of the Credit Parties. Pledges of Loans in accordance with
applicable law shall be permitted without restriction. Promissory notes shall be
issued under the Facility only upon request.

16



--------------------------------------------------------------------------------



 



         
 
  Expenses and Indemnification   The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses of the Agent and the Lenders associated with
the syndication of the Facility and the preparation, negotiation, execution and
delivery of the Credit Documentation and any amendment or waiver with respect
thereto (including, the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel and the allocated cost of internal
counsel), (ii) all reasonable and documented out-of-pocket expenses of having
the Loans rated by one or more rating agencies, and (iii) all reasonable and
documented out-of-pocket expenses of the Agent and the Lenders (including the
fees, disbursements and other charges of counsel and the allocated cost of
internal counsel) and all reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel (subject to conflict of
interests) of the Lenders, in each case in connection with the enforcement of
the Credit Documentation.
 
       
 
      The Agent and the Lenders (and their affiliates and their respective
officers, directors, employees, advisors and agents) will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the Facility or the use or the proposed use of proceeds thereof (except to
the extent resulting from the gross negligence or willful misconduct of the
indemnified party).
 
       
 
  Yield Protection, Taxes and Other Deductions   The Credit Documentation will
contain yield protection provisions, customary for facilities of this nature,
protecting the Lenders in the event of unavailability of LIBOR, breakage losses,
reserve and capital adequacy requirements. All payments are to be free and clear
of any present or future taxes, withholdings or other deductions whatsoever.
 
       
 
  Governing Law and Forum   State of New York.
 
       
 
  Counsel to the Agent, Monarch and Glenview   Weil, Gotshal & Manges LLP.

17



--------------------------------------------------------------------------------



 



Annex A
Interest and Certain Fees

     
Interest Rate
  Loans comprising each borrowing bear interest at a rate per annum equal to the
LIBOR Rate plus the Applicable Margin.
 
   
 
  As used herein:
 
   
 
  The “LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, at which dollar deposits are offered to major
banks in the London interbank market, adjusted by the reserve percentage
prescribed by governmental authorities as determined by Agent. The LIBOR Rate
shall be available for interest periods of 1, 2, or 3 months.
 
   
 
  The “Applicable Margin” means 8.5%.
 
   
 
  There shall be a minimum LIBOR Rate requirement of 3.50% per annum.
 
   
Interest Payment Dates
  On the last day of each relevant interest period.
 
   
Default Rate
  At any time when an event of default has occurred and is continuing, all
amounts outstanding under the Facility shall bear interest at 2.0% above the
interest rate otherwise applicable thereto.
 
   
Rate Basis
  All per annum rates shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.
 
   
Prepayment Premiums
  All optional and mandatory prepayments of the Term Loan (other than any
mandatory prepayment made pursuant to clauses (ii), (iii), (v) and (vi) of the
“Mandatory Prepayments” section of this Attachment A), shall be subject to an
early termination fee equal to (i) 2.0% of the amount of such prepayment in the
first year after the Closing Date and (ii) 1.0% of the amount of such prepayment
in the second year after the Closing Date. From and after the end of the second
year after the Closing Date, no early termination fees shall be payable.
 
   
Agent and Collateral Agent Fees
  TBD

18